
	
		III
		112th CONGRESS
		1st Session
		S. RES. 290
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mrs. Murray (for
			 herself, Mr. Isakson, and
			 Mr. Begich) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of October 6,
		  2011, as Jumpstart’s Read for the Record Day.
	
	
		Whereas Jumpstart, a national early education
			 organization, is working to ensure that all children in the United States enter
			 school prepared to succeed;
		Whereas, year-round, Jumpstart recruits and trains college
			 students and community members to serve preschool children in low-income
			 neighborhoods, helping them to develop the key language and literacy skills
			 necessary to succeed in school and in life;
		Whereas, since 1993, Jumpstart has engaged more than
			 20,000 adults in service to more than 90,000 young children in communities
			 across the United States;
		Whereas Jumpstart’s Read for the Record, presented in
			 partnership with the Pearson Foundation, is a national campaign that mobilizes
			 adults and children in an effort to close the early education achievement gap
			 in the United States by setting a reading world record;
		Whereas the goals of the campaign are to raise awareness
			 in the United States of the importance of early education, provide books to
			 children in low-income households through donations and sponsorship, and
			 celebrate the commencement of Jumpstart’s program year;
		Whereas October 6, 2011, would be an appropriate date to
			 designate as Jumpstart’s Read for the Record Day because it is
			 the date Jumpstart aims to set the world record for the largest shared reading
			 experience; and
		Whereas Jumpstart hopes to engage more than 2,100,000
			 children in reading Anna Dewdney’s Llama Llama Red Pajama during
			 this record-breaking celebration of reading, service, and fun, all in support
			 of preschool children in the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 designation of October 6, 2011, as Jumpstart’s Read for the Record
			 Day;
			(2)commends
			 Jumpstart’s Read for the Record in its sixth year;
			(3)encourages
			 adults, including grandparents, parents, teachers, and college students—
				(A)to join children
			 in creating the world’s largest shared reading experience; and
				(B)to show their
			 support for early literacy and Jumpstart’s early education programming for
			 young children in low-income communities; and
				(4)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 Jumpstart, one of the leading nonprofit organizations in the United States in
			 the field of early education.
			
